Citation Nr: 1619387	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  09-46 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a left ankle disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from February 1983 to July 1983 with additional service with the National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified before the Board at an April 2011 hearing conducted at the RO.  A transcript of the hearing is of record.

This case was previously before the Board in March 2015, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  In its March 2015 remand, the Board instructed that the AOJ provide the Veteran with a VA examination, and obtain etiological opinions regarding direct and secondary service connection.  While an opinion regarding direct service connection was obtained in April 2015, the rationale employed by the VA examiner, namely that there was no documentation of treatment from service until now is inadequate.  See generally 38 C.F.R. § 3.303(d) (2015).  Furthermore, no opinion was offered regarding secondary service connection.  Therefore, an addendum opinion must be obtained.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, the Board notes that the Veteran submitted a private medical opinion stating that his left knee disability "could probably" have caused his left ankle disorder.  While this opinion is not sufficient to support an award of service connection, the addendum opinion must address this private medical opinion.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who conducted the April 2015 VA examination or, if unavailable, to another VA examiner with the necessary medical expertise.  The entire claims file must be provided to the examiner, and the report must reflect a review of the entire records was accomplished.  If the examiner determines an additional physical examination of the Veteran would be beneficial, one is to be arranged.  Any clinically indicated tests and/or consultations must be performed.  

2. Following a review of the claims file, and physical examination of the Veteran if deemed necessary, the examiner should offer an opinion regarding the following:

a. Is it at least as likely as not (probability of at leat 50 percent) that the Veteran's current left ankle disability had its onset or is otherwise etiologically related to his period of active service?  

In offering this opinion, the examiner is reminded that the disability need not manifest during service or within any certain time period following service separation in order to warrant service connection.  

The Veteran is competent with regard to any statements as to onset and symptoms.  In this regard, the Board notes that the Veteran's service treatment records reflect an injury to his left knee in June 1999. The Veteran has testified that while not noted in his service
records, his left ankle was injured during this incident and was wrapped by medical providers following the event. The Veteran's service treatment records also reflect a fracture in the Veteran's left foot in August 2003.

b. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's left ankle disability was either caused by or chronically worsened by his service-connected left knee disability.  In offering this opinion, the examiner is instructed that both causation and aggravation must be discussed.

A complete rationale must be offered for all opinions expressed, including a discussion of the evidence and medical principles which led to the conclusions reached.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




